Title: To James Madison from Elias Vanderhorst, 21 April 1801
From: Vanderhorst, Elias
To: Madison, James


					
						Sir.
						Bristol Apl. 21st. 1801.
					
					Since my last respects to you of the 18h. Ultmo. I have not been honored with any of your favors.
					By the enclosed Papers (among which is a London Price Current) you’ll observe that two great events have lately occurred in the North of Europe.  On their probable consequences however, I am unwilling even to conjecture but in a very limitt’d degree, well knowing that they open to us a field to wide & intricate for Politicians much more able than I am to form a satisfactory opinion on.  I will therefore not attempt to untill their Issue, ’though I must confess I am not myself as sanguine, as many here are, of their pacific result, but rather  fear the contrary, as I cannot but consider a part, at least of what has happened, as much more calculated to irritate & inflame than to convince & conciliate; we must however leave time to unfold  no human foresight can now penetrate.  My wish is Peace  but I must acknowledge, that the Present State of things do not encrease my expectation of it.  Provisions here continue to decline in price but unless the approaching season proves much more favorable than the Present (which has of late been most uncommonly wet & cold) I much apprehend it will not be lasting.  I remain with great Respect, Sir, Your faithful & Obed. Servt.
					
						Elias Vander Horst
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
